Citation Nr: 1627184	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-37 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to September 30, 2009 and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2014, the Veteran appeared and provided testimony before the undersigned.  A Board Hearing Transcript (Tr.) is associated with the claims file.  In March 2014, the case was remanded for additional development.  Subsequent to the Board's remand, the name of the organization representing the Veteran, the Tennessee Department of Veterans Affairs, was changed to the Tennessee Department of Veterans Services.  

The Board notes that since the Veteran perfected the appeal currently before the Board, he has subsequently submitted a claim for entitlement to a TDIU due to service-connected heart disease.  As the Veteran has not submitted an appeal as to this issue, the Board at this time will consider only the issues encompassed by the Veteran's September 2010 substantive appeal, which includes the question of whether entitlement to a TDIU is warranted solely due to the Veteran's service-connected PTSD.  See Yancy v. McDonald, 27 Vet. App. 484, 496 (2016), citing DiCarlo v. Nicholson, 20 Vet.App. 52, 55 (2006) (the Board lacks jurisdiction to evaluate disabilities which are not on appeal).

After certification of the appeal to the Board in December 2015, additional evidence in the form of VA treatment records and VA examination reports pertinent to other claims not on appeal.  To the extent that this evidence addresses the severity of his PTSD, it is cumulative of evidence considered at the time of the November 2015 Supplemental Statement of the Case.  The Board concludes that initial RO consideration of this evidence in conjunction with this appeal in not necessary.  38 C.F.R. § 20.1304(c) (2015).  

The Board also notes that the Veteran's medical records and assertions indicate that a claim of entitlement to service connection for a cognitive disorder, to include dementia, as secondary to service-connected ischemic heart disease has been reasonably raised by the record.  The Board requests that the agency of original jurisdiction contact the Veteran to advise him that a claim for benefits must be submitted on an appropriate application form prescribed by the Secretary, and to provide them with the necessary form to submit a claim on this issue.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Over the entire period on appeal, the Veteran's PTSD has manifested by moderate occupational and social impairment due to psychiatric symptoms such as nightmares, sleep impairment, flashbacks, hypervigilance, exaggerated startle response, depressed mood, social isolation, irritability, inappropriate behavior, emotional estrangement, perseveration, and poor concentration.

2.  The Veteran's service-connected PTSD is not so severe as to prevent him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD have been approximated for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU due to service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015). 

VA's duty to notify has been satisfied through notice provided to the Veteran in letters sent in August 2005, November 2005, October 2009, and February 2013 that fully addressed all notice elements required.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has undertaken extensive and reasonable efforts to attempt to obtain all relevant, identified post-service medical records, and has considered his lay statements and personal testimony from the February 2014 Board hearing, which has been transcribed and included in the record.  At the hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements of the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Veteran has been afforded VA examinations in October 2009 and March 2013.  The Board finds the VA examination reports are adequate for the purposes of adjudicating the claim, as they involved review of the pertinent medical history as well as appropriate evaluation of the Veteran and his current symptomatology, and provided an adequate basis for the opinions and reports rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The case was remanded in March 2014 so that the Veteran could be provided with adequate notice regarding the elements required to receive entitlement to a TDIU, additional VA treatment records could be obtained, and the agency of original jurisdiction could issue a supplemental statement of the case after reviewing the newly acquired evidence.  Unbeknownst to the Board at the time of the remand, the Veteran had been issued VCAA notice pertaining to the issue of TDIU in February 2013.  Additional VA treatment records were obtained and associated with the electronic claims file, and these records were reviewed prior to the issuance of the November 2015 supplemental statement of the case.  The Board finds that there has been substantial compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the issues may be considered on the merits at this time without prejudice to the Veteran.

II. Relevant Law and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

The Veteran's PTSD has been rated as 10 percent disabling from July 29, 2005 to September 29, 2009 and as 30 percent disabling since September 30, 2009 under the criteria found at 38 C.F.R § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's PTSD. 

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or the symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  A 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence in this case was obtained during the time period that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 31 to 40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 46-47.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the rating schedule. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and DSM-5.

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).


III. Factual Background

The Veteran was granted entitlement to service connection for PTSD in an April 2008 rating decision with an effective date of July 29, 2005 and an evaluation of 10 percent.  In a November 2009 rating decision, the Veteran's evaluation was raised to 30 percent, effective September 30, 2009.

At a November 2006 Board hearing pertaining to the issue of entitlement to service connection for PTSD, the Veteran testified that he had nightmares, and his wife stated that the Veteran violently kicks in his sleep.  Board Hearing Tr. (2006) 13-14.  The Veteran also discussed his nightmares at a December 2007 Board hearing pertaining to the service connection issue.  Board Hearing Tr. at 5.

Pertaining to the current appeal, the Veteran testified in February 2014 that he disliked crowds, has a couple of friends, has nightmares, and is depressed.  Board Hearing Tr. at 6, 8, 11.  His spouse testified that he has trouble sleeping and almost "broke [her] ribs" at night, and since then she doesn't sleep with him, and that he has trouble with his memory.  Id. at 11, 13.

The Veteran's VA treatment records show a long history of frequent complaints related to PTSD symptomatology.  In July 2005, the Veteran reported having difficulty sleeping, low energy, anhedonia, hypervigilance, isolative behavior, and severe irritability.  He denied any suicidal ideation, depression, amnesia, or loss of interest.  His wife described how his irritability and agitation become worse if he watches news or war related media and stated that the Veteran no longer participated in his usual leisure activities.  The Veteran demonstrated exaggerated startle response, poor concentration, and emotional estrangement during the interview.  He had spontaneous speech with increased volume and rate, blunted affect, and was occasionally tearful and anxious.  His thought was logical with no delusions, but his memory and concentration were somewhat impaired.  He was diagnosed with PTSD, provisional, and assigned a GAF score of 48.

At an August 2005 PTSD assessment, the Veteran also reported severe intrusive recollections, dreams, exposure distress, physiological reactivity, avoidance/numbing with regards to thoughts/activities/interests, estrangement, restricted affect, sense of foreshortened future, impaired sleep/concentration, startle response, irritability, and hypervigilance, and moderate flashbacks and amnesia.  He was noted to have fair eye contact, irritable and restless behavior, spontaneous speech with decreased volume, affect blunted, and depressed mood, and his memory was fair with some difficulty with historical information.  He was diagnosed with PTSD and assigned a GAF score of 44.

In September 2005, the Veteran took a psychological test which showed a severe level of depression.  The Veteran acknowledged feeling depression but denied suicidal ideation.  In April 2007, the Veteran reported that he was in chronic pain and had some days feeling helpless and hopeless.  He was oriented to person, place, and time, and had no paranoid thoughts.  He was assigned a GAF score of 55.  In June 2006, he reported having severe trouble sleeping at night and having nightmares about the war, as well as memory loss.  He stated that he felt "sick and anxious, thrashed in his sleep, and had low energy, irritability, and poor concentration and appetite.  He denied hallucinations, paranoia, confusion, or suicidal ideation.  He was calm and cooperative, with good eye contact, normal speech, fair judgment and concentration, euthymic affect, logical and linear thought process, and intact immediate and remote memory.  His recent memory was found to be poor.  He was assigned a GAF score of 50.

In October 2007, the Veteran reported similar symptoms of nightmares and flashbacks, as well as problems with depression, memory and social isolation.  He was alert and oriented, with good mood and affect, appropriate dress, good eye contact and judgment, normal speech, logical thoughts, and no hallucinations or delusions.  He was assigned a GAF score of 55.  In an August 2008 Agent Orange program note, the Veteran was noted to be alert and oriented, neat and well-groomed, and very angry.  At an August 2008 medication follow-up, the Veteran was found to be alert, oriented, cooperative, appropriately groomed, and with normal speech, depressed mood, logical thought process, intact memory, and fair judgment.  He was assigned a GAF score of 50.  Further examination notes in 2008 and 2009 showed similar reported symptoms and presentation.

The Veteran reported increased irritability in July 2009, including obsessing about news and politicians.  He had no bizarre delusions, but his social paranoia about the government was noted to be "somewhat extreme."  His wife commented that hours of watching the news daily fed his anger and worry.  He was oriented and well groomed, with appropriating clothing, grossly intact memory, fair insight, clear speech, and appropriate affect, and he was easily irritated.  He presented similarly at a follow-up the next month.  The Veteran showed similar continued symptomatology in the next two years, and was assigned GAF scores of 50 or 55.

In June 2013, the Veteran reported a reduction in nightmares and denied depression, mania, or anxiety.  He was noted to have adequate hygiene and his presentation was cooperative and normal.  In July 2013, he was noted to be in a good mood, stable, well-groomed, and with normal speech and thought.  He reported symptoms of avoidance and isolation.  On additional occasions in 2013 he was noted to be alert, oriented, and denied thoughts of self-harm or helplessness, although he did report depression.  In December 2013, he reported having intrusive thoughts, flashbacks, nightmares, mood instability, depression, irritability, and was noted to have appropriate clothes, normal speech, and some trouble remembering.

Throughout 2014, the Veteran frequently reported having poor sleep and nightmares.  In April 2014 it was noted that his memory and depression were worsening and that he had "anxiety that waxes and wanes."  In July 2014, the Veteran's spouse reported that the Veteran slept all day and night, but that he had not been aggressive, tearful, or irritated/agitated.  From this time on the Veteran's medical treatment notes also occasionally mention that the Veteran suffered from "severe PTSD."

In June 2015, the Veteran reported fair mood, no anhedonia, no hopelessness, and no suicidal ideation.  He had poor energy and endorsed panic attacks, nightmares, hypervigilance, and isolation.  He denied any intrusive thoughts, flashbacks, avoidant behavior, or social phobias.  He was well groomed, with regular speech, good judgment, intact memory, sustained concentration, and normal thought.  The Veteran's wife indicated that the Veteran had ongoing symptoms of paranoia and had "become very hateful."  It was noted that the Veteran had progressing cognitive issues.  The Veteran endorsed similar symptoms in July 2015, only he denied panic attacks.  In May 2015, it was noted that the Veteran had worsening feelings of persecution and forgetfulness.

In September 2015, the Veteran reported continued problems with sleep and nightmares, and said his mood was "pretty good."  He had moderately good grooming and hygiene, with normal speech, linear thought process, moderately good judgment and grossly intact cognition.  He denied any feelings of hopelessness, helplessness, or thoughts of suicide.  In December 2015, he reported chronic sleep problems and was noted to have slightly dysphoric mood, somewhat pressured speech, and some rigidity and perseveration.  His cognition was difficult to assess given his preoccupation with gaining sleep medication.  A February 2016 telehealth report indicated that the Veteran denied any depression or suicidal ideation.  The reviewer found that the Veteran exhibited severe psychiatric symptomatology that interfered with his ability to function and maintain independence in the community.  In March 2016, the Veteran reported feeling moody, he had a slightly dysphoric mood, constricted affect, limited insight, and his thought processes were focused on sleep and medication.

The Veteran has been afforded two VA psychiatric examinations during the current appeal.  The Veteran first attended a VA psychiatric examination in October 2009 with a psychiatrist who reviewed the Veteran's records and performed an in-person examination.  The Veteran reported ongoing anxiety and depression, avoidance of material related to Vietnam, mild to moderate traumatic amnesia, decreased interest in activities, diminished sleep quality, nightmares, poor appetite, and decreased energy.  He denied panic attacks, obsessive-compulsive disorder, social phobia, paranoia, crying spells, or suicidal ideation, but admitted to frequently feeling hopeless and helpless.  The Veteran reported that he owned 160 acres of property with cattle and hay, but that due to his physical limitations, his nephew was currently caring for the ranch.  He reported having a decent relationship with his son, a few friends, and a close relationship with one of his brothers.  His recreational and hobby activities were limited due to his physical limitations.  It was noted that the Veteran had become more isolative and was not gainfully employed.  The Veteran stated that he felt he could still be gainfully employed, at least part-time, if not for his physical health problems, although he admitted that his concentration and irritability would impair his ability to work.  He was casually dressed with appropriate grooming, had fluent, normal speech with some difficulty with articulation, was initially irritable, and had sadness, irritability, and anxiety in his affect.  He was oriented to person and place but not to time, and reported some impaired impulse control due to irritability and snapping.  Thought processes were normal, and there were no signs of psychosis or delusions.  The Veteran had difficulty completing memory tests and was noted to have impaired concentration.  The examiner diagnosed the Veteran with PTSD, dysthymic disorder, and cognitive disorder, rule out dementia, and stated that there was severe impairment from an occupational point of view and moderate impairment from a social functioning point of view.  He stated that without the current cognitive impairment, it was possible that the Veteran could be gainfully employed at least part-time, although his PTSD and depressive symptoms would have a negative impact on his ability to work.  With the current cognitive impairment, the Veteran was unemployable.  The examiner stated that the Veteran's PTSD and dysthymic disorder were closely connected, but that his cognitive disorder was an independent diagnosis that was not related to his depression and PTSD and was likely secondary to dementia, likely a vascular type given his history of coronary artery disease and hypertension.  He assigned the Veteran a GAF score of 38 and stated that PTSD and dysthymic disorder accounted for half or more of this score.

The Veteran also attended a VA examination in March 2013 with a psychologist who reviewed the claims file and examined the Veteran in person.
The Veteran reported slight improvement of nightmares, persistent depression, intrusive memories, anxiety, and emotional numbing.  He maintained an adequate support network through his wife, brother, sister, cousins, and some neighbors, and reported that he enjoyed watching older movies.   He stated that he visited his brother, but was often impaired from doing activities by his physical health problems.  He presented as casually dressed, with adequate hygiene, was alert and oriented, had normal speech, grossly intact memory, logical thought processes, adequate judgment, and denied suicidal ideation.  The Veteran's ability to understand and follow instructions was mildly impaired from reduced concentration, and the examiner stated that there would be some mild problems with multitasking and organization.  The Veteran's ability to sustain concentration to task persistence and pace was mildly impaired also based on his reduced energy and drive.  The Veteran had no complaints about his ability to relate appropriately to others, and his ability to respond appropriately to changes in work setting was mildly impaired.  The examiner found that the Veteran had the capacity to engage in physical and sedentary work with accommodations for solitary work with an initially reduced work load.  She assigned the Veteran a GAF score of 60, and found that there would be occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

IV. PTSD

Based on a review of the evidence described above, the Board finds that, affording the Veteran the benefits of the doubt, his symptoms related to his service-connected PTSD more closely approximate the criteria for a 50 percent rating throughout the entire period on appeal, July 29, 2005 to the present.  

The Veteran's symptomatology over this period has fluctuated in its severity, but the Board accepts that his periods of improved mood and behavior have often been brief and unsustained, and therefore his more severe symptomatology is accepted as his predominant symptomatology for the entire appeal period.  Furthermore, the Board will resolve all reasonable doubt in favor of the Veteran in the interest of stability in rating as per 38 C.F.R. § 3.344 (2015).

Thus, when considering the Veteran's mostly consistent symptomatology since 2005, the Board finds that the assignment of a 50 percent evaluation should be assigned throughout the entire period.  Over the period on appeal, the Veteran has demonstrated frequent nightmares causing violent thrashing, difficulty sleeping, flashbacks, hypervigilance, exaggerated startle response, depressed mood, social isolation, severe irritability, inappropriate behavior, emotional estrangement, perseveration, and poor concentration.  

In assigning this rating, the Board finds that while not all of the rating criteria for 50 percent are satisfied, an increased rating for a psychiatric disorder does not require that all deficiencies listed in the rating criteria are met.  See Mauerhan, 16 Vet. App. at 443.  The evidence of record reflects an overall disability picture of occupational and social impairment with reduced reliability and productivity, and accordingly, the Board grants an initial 50 percent evaluation for PTSD.

The preponderance of the evidence, however, weighs against finding that a rating higher than 50 percent is warranted for any period of the initial rating.  While the Veteran has demonstrated moderate symptoms associated with his PTSD, overall evidence is not reflective of occupational and social impairment with deficiencies in most areas.  The evidence viewed from a longitudinal perspective persuasively shows that the Veteran's PTSD disability picture has not more nearly approximated the criteria for a 70 rating during any period contemplated by the appeal. 

The evidence shows that the Veteran has suffered from depression and some isolative behavior; however, it is not shown that such has affected his ability to generally function appropriately.  While the Veteran has reported that he no longer participates in the leisure activities he used to enjoy, this has clearly been attributed to his decline in physical health, and not due to PTSD.  The Veteran has reported having a few friends and a positive relationship with one of his brothers.  The Veteran has also reported that he is no longer working on his ranch, but that this is also due to his decline in physical health, and is unrelated to PTSD.  The March 2013 VA examiner found that the Veteran's PTSD did mildly impair his ability to understand and follow instructions and to sustain concentration, task persistence, and organization, but summarized this impairment as causing only occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks.

The Veteran has been noted to have a hostile mood and to often be irritable or angry, but he has not at any time been shown to have gross impairment in thought processes of communication.  On the contrary, he has consistently been noted to have fair judgment and insight and logical thought processes.  His speech has sometimes shown signs of perseveration, but has never been noted to be illogical or obscure.  He has always been noted to have adequate grooming, with no evidence of neglect of personal hygiene.  The Veteran has shown some impaired impulse control, such as due to angry behavior or "snapping" at others, but he has not shown any signs of grossly inappropriate behavior.

The Veteran has not been found to have any delusions, suicidal ideation, spatial disorientation, or obsessional rituals at any time.  He has shown some short term memory loss, but has not shown any severe memory loss, such as memory loss for names of close relatives, his own occupation, or his own name.  

The Board notes that the Veteran has demonstrated increasing cognitive impairment during the period on appeal.  In April 2014, the Veteran was diagnosed with mild cognitive impairment.  In March 2015, the Veteran was evaluated for early dementia and found to have a mild, provisional neurocognitive disorder.  The October 2009 VA examiner also diagnosed the Veteran with both PTSD and a cognitive disorder.  When it is not possible to separate the effects of a service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  This is not the case in the current instance.  Here, the Board has competent and probative medical evidence from a psychiatrist who reviewed and discussed the Veteran's medical history at length and performed an in-person examination of the Veteran.  

The examiner found that the Veteran's cognitive disorder was an independent diagnosis which was not related to the Veteran's PTSD and had a separate etiology, most likely related to vascular dementia, given the Veteran's history of coronary artery disease.  The Veteran has not been granted service connection for a cognitive disorder, and therefore the Board will consider only symptoms attributed to his PTSD at this time.  See Yancy, 27 Vet. App. at 496.  All symptoms which are attributed to the Veteran's cognitive disorder may therefore not be taken into account when determining the Veteran's appropriate evaluation.

The Board also notes that while some of the Veteran's treating medical providers have described his disability as "severe PTSD," the Board does not find that these notations provide actual evidence that the Veteran's PTSD is to be evaluated at a higher rating.  These notes were generally made by medical professionals providing an overview of the Veteran's overall health picture for the purpose of providing in-home care due to his physical disabilities, and are not dispositive, or even persuasive, determinations as to the medical question of his level of psychiatric impairment.  The Board considers the determination of the Veteran's level of impairment to be a legal question upon which the appeal turns.  Cf. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding applicable regulations place responsibility for ultimate determinations on adjudicators, not medical examiners).  Furthermore, they were not made in the context of a full psychiatric or psychological evaluation, and are considered less probative to the Board's evaluation than the findings of the October 2009 and March 2013 VA examiners.

The Board also points out that the Veteran's GAF scores are consistent with the assignment of no more than a 50 percent rating for PTSD.  The Veteran has been assigned GAF scores ranging between 44 and 60, with the majority of his scores in the high 40s or 50s.  According to the DSM-IV, such scores reflect some serious impairment in social, occupation, or school functioning.  Such symptomatology is considered by the 50 percent rating now assigned, and does not indicate that a rating higher than 50 percent is warranted.  While the Veteran was assigned one lower GAF score of 38 by the October 2009 VA examiner, this number is clearly an outlier, and also encompasses the Veteran's impairment from cognitive disorder, which is not service connected.  The examiner indicated that only half of that number was due to his PTSD and dysthymic disorder, and thus cannot be used, by itself, as a tool to measure the Veteran's level of impairment from PTSD.  Further, the Board notes that the DSM-5 states that it was recommended that the GAF be dropped for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Thus, the GAF scores are consistent with the 50 percent rating assigned above.

The Veteran's overall disability picture does not show that his symptoms associated with PTSD have caused occupational and social impairment with deficiencies in most areas at any time during the period on appeal.  Of note, the Veteran has not attempted education or employment during the pendency of this appeal.  His submissions in support of a TDIU, discussed below, show that he completed high school and has had no formal employment since 2001.  Thus, there are no demonstrated deficiencies in those areas during this appeal.  Of note, the Veteran reported that he stopped working as a truck driver in 2001, but testified that he had been able to continue working on his own ranch and trucks until physically unable.  Thus, he was still capable of many of the tasks of employment despite the lack of actual employment in the marketplace.  He has maintained his family and social relationships throughout the period on appeal as discussed above.  In light of the foregoing, the Board cannot find that the Veteran's PTSD symptoms have been of such frequency, severity, or duration as to be productive of deficiencies in most areas.

While the Veteran has been shown to have some irrelevant speech and impaired impulse control, these symptoms have not been shown to be frequent or to further impair his ability to function occupationally and socially, and these symptoms alone do not indicate that his symptoms more nearly approximate those associated with a 70 percent rating.  The Board finds that the existence and severity of the Veteran's symptoms which are associated with his PTSD are adequately contemplated by the relevant rating criteria and are comparable indicators of the type of occupational and social impairment contemplated in the criteria provided for a 50 percent rating under the Rating Formula.  See Mauerhan, 16 Vet. App. 436.  

The Board has considered the Veteran's lay assertions regarding his psychiatric symptoms, which he is competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  But the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in his lay statements are consistent with those noted in the VA treatment records and comport with the 50 percent rating that has now been assigned.  As such, these lay statements do not provide any basis upon which to assign any higher rating.

Based on this evidence, the Board finds that the Veteran's impairment due to PTSD is most consistent with a 50 percent rating throughout the entire period on appeal, and the preponderance of the evidence indicates that an initial rating higher than 50 percent is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a rating higher than 50 percent, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

V. Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

All the impairment and symptoms shown on the record are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria.  The Board notes that the ratings criteria under 38 C.F.R. § 4.130 are not limited to the explicitly listed symptoms, but are open ended, such that the regulation is a totality of circumstances test.  The Board has incorporated the effects of the Veteran's PTSD symptoms into the schedular rating analysis above.  The Veteran's representative has not argued that the ratings schedule criteria do not reasonably describe the Veteran's disability picture.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate. 

Moreover, although the Veteran is in receipt of service connection for additional disabilities, only the rating for PTSD is in appellate status.  The Board lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status.  See Yancy, 27 Vet. App. at 495-496.  

The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

VI. TDIU

The Board has also considered whether a TDIU is warranted due to the Veteran's service-connected PTSD.  The Veteran testified at the February 2014 Board hearing that he could not work due to his heart condition and other disabilities.  Board Hearing Tr. 4-5, 16.

The Veteran currently has a combined rating of 80 percent, with two separate disabilities rated at higher than 40 percent, and therefore he does meet the threshold eligibility criteria for a TDIU.  38 C.F.R. § 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  In this case, as was discussed above, the Board's jurisdiction is limited to the issue of entitlement to a TDIU due to service-connected PTSD, and not due to any other service-connected disabilities.  See Yancy, 27 Vet. App. at 496.  The Board further notes that as the current perfected appeal stems only from the issue of entitlement to an increased rating for PTSD, the VA psychiatric examinations are sufficient evidence to evaluate the issue at this time, as further opinion regarding the combined effects of the Veteran's other disabilities is not necessary at this time.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (the need for a combined-effects medical examination report is determined on a case by case basis and depends on the evidence of record at the time of decision).  The Board will therefore discuss only whether the Veteran is made incapable of performing the physical and mental acts required by employment due to his PTSD.

The preponderance of the evidence does not indicate that the Veteran is unable to obtain or maintain employment due to his service-connected PTSD.  The Veteran reported at the October 2009 VA examination that he was unable to work with the cattle and hay on his property because of his physical limitations and now had his nephew caring for the ranch.  The Veteran stated that he felt he could still be gainfully employed if not for his physical health problems, although he admitted that decreased concentration and irritability would impair his work.  The examiner found that the Veteran's PTSD symptoms would have a negative impact on his ability to work, but that it was his cognitive impairment, and not his PTSD, which would prevent employment.  He found that PTSD alone would not necessarily prevent gainful employment, at least part time.  

The March 2013 VA examiner also found that the Veteran's PTSD did not prevent his ability to do physical or sedentary work.  The Veteran reported that he stopped driving trucks in 1995 because of his arthritis, and that he did some part-time farming after he retired.  He reported that physical problems such as his back disability prevented him from finding employment, but stated that PTSD had never caused him problems at work or difficulty doing his job.  The examiner noted that the Veteran's PTSD would mildly impact his ability to understand and follow instructions, multitasking, sustained concentration, and ability to respond appropriate to coworkers and to changes in the work setting.  This impairment was found to be no worse than "mild," however, and the examiner opined that "[f]rom a mental health perspective, the Veteran has the capacity to engage in physical and sedentary work with accommodations for solitary work with an initially reduced work load to ease his transition back to work."

The Veteran's own testimony and lay statements indicate that it is not PTSD which has prevented him from working, but primarily it is due his physical disabilities.  The Veteran has never actually alleged that he could not work due to his PTSD or that PTSD has impaired his work in any way.

Based on the foregoing evidence, the Board finds that the Veteran's service-connected PTSD does not prevent him from obtaining and maintaining substantially gainful employment.  The evidence demonstrates that the appellant has had some occupational impairment due to PTSD, as was discussed in detail by the March 2013 VA examiner.  While this shows that the Veteran may have interference in his occupational functioning due to his PTSD, it does not indicate that he would be unable to follow a substantially gainful occupation.  This finding is supported by the opinions of the October 2009 and March 2013 VA examiners.  While the question of employability is ultimately one for the Board, as the fact finder, to decide, the findings of the VA examiners provide highly persuasive evidence regarding whether the Veteran's symptoms would cause any significant occupational impairment.  See Geib, 733 F.3d 1350.  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds the VA examiners' opinions to be highly persuasive opinions, as they were both based on in-person examinations of the Veteran and review of the claims file and medical records, and provided by a clinical psychologist and a psychiatrist.  The Board places great probative weight on these competent medical opinions concerning the Veteran's capability, and they are uncontradicted by any other medical opinion of record. 

Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected PTSD does not preclude him from obtaining and maintaining substantially gainful employment consistent with his education, and the claim for a TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied.




______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


